On Motion'for Rehearing.
It was alleged and' proved by' appel-lee that J. D. Holland, agent of the Odem State Bank, had an agreement By which the notes given to Boscamp were to he transferred to the bank, and that the bank would not attempt a collection of the said notes, but they would be there for the purpose of giving a better'appearance to the account of appellee.
In other words, it was alleged and proved that the agent of the bank and appellee entered into an agreement by which they would deceive the bank examiner and perpetrate an injustice upon him and the public generally.
Under the authority of the Supreme Court, which is supported by reason and justice, ap-pellee should not be permitted to reap any reward from this agreement to defiaud, and it would not matter that a homestead was involved in the scheme. Mrs. Dyer signed the note with her husband," and did it with full knowledge of the conspiracy to deceive the bank examiner. Neither she nor her husband should be permitted to profit by it.
In support of this position we quote from the case of Shaw v. Borchers (Tex. Com. App.) 46 S.W.(2d) 967, 970, as follows: "We desire to make clear the effect of our holding. When any person executes a note, in connivance with the officers of a state bank, for the purpose of deceiving the hank examiner, he will not be permitted, in a suit by the bank’s receiver, to urge that his- obligation is other than what it purports to be upon its face.”.
This holding of the Supreme Court is comprehensive enough to extend to the agreement made by appellee in this case. It was a part of his defense, and it is openly admitted by him in his brief, as follows: “Knowing that there was no chance to get a valid lien on the homestead, he undertook to work out a plan that would at least make it look better on the books of the bank. The interest of his principal would at least be served to the extent that when the bank examiner came around the next time apparently the Dyer line would be in better shape.”
The motion for rehearing will be overruled.